 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers Local406, AFLCIO (Ford, Bacon & Davis Construc-tion Corporation) and Lamar Honey. Case 15-CB-2348June 8, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 29, 1981, Administrative LawJudge Hutton S. Brandon issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed limited exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein.As set forth more fully in the AdministrativeLaw Judge's Decision, Respondent's businessagent, Charles Hayes, repeatedly threatened to usehis hiring hall authority to retaliate against Charg-ing Party Lamar Honey because Honey had re-fused in March 1978 to step down from a positionin order to permit Hayes to put his choice in thejob. The Administrative Law Judge found thatHayes carried out these threats by frequently refer-ring for jobs persons whose names appeared belowHoney's on the hiring hall out-of-work list.2Weagree with the Administrative Law Judge's find-ings that Respondent violated Section 8(b)(1)(A)and (2) of the Act by refusing to refer Honey foremployment pursuant to its operation of an exclu-sive hiring hall, and by informing Honey that itwas denying him referrals because he had failed toI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I Names were listed for referral in the order in which applicantssought use of the hiring hall. Respondent then referred applicants to jobsgenerally on a first-in, first-out basis. The Administrative Law Judgefound that Respondent discriminatorily failed to consider Honey for re-ferral when making 17 referrals to short-term positions. Among those re-ferrals were the July 6, 1980, referrals of Ralph Robinson and TommieMcMurray to Ram Construction. The Administrative Law Judge failedto note additionally that the original referrals of these employees led to"call-back" referrals of both on July 21, 1980, and of McMurray on Oc-tober 26, 1980.262 NLRB No. 6comply with Respondent's request that he relin-quish a job.We believe, however, that the AdministrativeLaw Judge erred in failing to find that additionalviolations occurred in June 19803 when Respond-ent changed its 5-day rule to a 6-day rule. Prior toOctober 15, the posted hiring hall procedures pro-vided that any person who was referred to a jobthat lasted longer than 5 days would have his nameremoved from the out-of-work list. Acting in thebelief that this rule was in effect, Honey turneddown a 6-day job referral on September 22. Asfound by the Administrative Law Judge, however,Respondent had changed this 5-day rule on June 22when it retained the names of hiring hall usersCrumley, Miller, Howard, Kavalir, and Harper onthe out-of-work list ahead of Honey, even afterthose five individuals had worked 6 days for a con-tractor pursuant to a referral by Respondent.4Respondent denies that this change in the 5-dayrule was motivated by a desire to discriminateagainst Honey. Instead, Hayes testified that the rulehad been changed permanently to a 6-day rule inmid-1978 because of the chronically poor employ-ment situation in the area and so as not to penalizeapplicants who were referred to jobs of only 6days' duration. The change to a 6-day rule was notannounced generally, however, until October 15,1980, some 2 weeks after the issuance of the com-plaint in the instant case. Users of the hiring hallwere informed of the change by way of a letterfrom Respondent's business manager that wasposted at the hall. This letter claimed that thechange to a 6-day rule had been in effect sincemid-1978.The Administrative Law Judge discreditedHayes and determined that the 6-day rule was actu-ally implemented on June 22 when Respondent re-tained on the hiring list five employees who hadworked for 6 days. He decided that Hayes' testimo-ny regarding the alleged 1978 change of the 5-dayrule was a contrived defense. Nevertheless, the Ad-ministrative Law Judge concluded that the Junechange from a 5-day to a 6-day rule was not spe-cifically designed to discriminate against Honeynor did it result in a specific denial in employmentto him. The Administrative Law Judge also decid-3 All subsequent dates refer to 1980, unless otherwise stated.4 As a result of maintaining their preferred positions on the list, at leastCrumley was subsequently referred to jobs ahead of Honey. The namesof Miller, Howard, Kavalir, and Harper also were crossed off the listfrom June 22 to November 12, but since there were no referral slips in-troduced regarding those four individuals, the Administrative Law Judgedeclined to conclude that they were removed from the list because theyhad received referrals to long-term jobs. We find it reasonable to infer,although unnecessary to decide, that those four individuals were, in fact,referred to jobs ahead of Honey during the June 22 to November 12period.50 OPERATING ENGINEERS LOCAL 406ed that this change in the rule did not breach Re-spondent's duty of fair representation.We disagree. The change to a 6-day rule was notan isolated event, but must be considered in light ofRespondent's other out-of-turn referrals motivatedby unlawful discriminatory animus towards Honey.In view of that animus, we regard as inescapablethe conclusion that Respondent decided to retainCrumley, Miller, Howard, Kavalir, and Harper onthe referral list after they worked a 6-day jobsimply because that was an effective way of deny-ing Honey subsequent referral opportunities.Even assuming the absence of specific discrimi-natory intent, a violation must be found in the cir-cumstances of this case. The Board has held thatany departure from established exclusive hiring hallprocedures which results in a denial of employmentto an applicant falls within that class of discrimina-tion which inherently encourages union member-ship, breaches the duty of fair representation owedto all hiring hall users, and violates Section8(b)(1)(A) and (2), unless the union demonstratesthat its interference with employment was pursuantto a valid union-security clause or was necessary tothe effective performance of its representative func-tion.5Respondent has made no such showing. Inthe absence of any legitimate justification, we con-clude that the change to a 6-day rule violated Sec-tion 8(b)(1)(A) and (2).In addition, it is undisputed that Respondentfailed to notify those who use its exclusive hiringhall about the June 22 policy change until October15. This failure to give timely notice of a signifi-cant change in referral procedures was arbitraryand in breach of its duty to represent job applicantsfairly by keeping them informed about matterscritical to their employment status.6Accordingly,we find that Respondent further violated Section8(b)(1)(A) by changing the 5-day referral rule with-out giving timely notice to all job applicants.s See, e.g., Journeymen Pipe Fitters Local No 392, affiliated with theUnited Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of U.S. and Canada, AFL-CIO (Kaiser Engineers Inc.),252 NLRB 417 (1980), and cases cited therein. We also note that Honeymay not have been the only hiring hall user who lost employment be-cause of the rule change, inasmuch as several other employees testifiedthat after June 22 they too acted in reliance upon the continued existenceof the 5-day rule. until the October announcement of the change. Weshall leave to the compliance stage of this proceeding the question ofwhether any of these or other employees may have suffered a loss ofearnings because of the change in the 5-day rule and therefore are enti-tled to backpay.6 Journeymen Pipe Fitters Local No. 392, supra at 421. The Administra-tive Law Judge distinguished Pipe Fitters Local Na. 392 from the instantcase on the ground that Respondent's 5-day rule was not established bycontract. That said referral procedure was self-established, rather thanspecified by contract. is immaterial. The coercive effect of Respondent'sarbitrary departure from the rule was not lessened merely because Re-spondent had unilaterally initiated the rule.ORDER7Pursuant to Section 10(c) of the National LaborRelations Act, as amended,'the National Labor Re-lations Board hereby orders that the Respondent,International Union of Operating Engineers Local406, AFL-CIO, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Coercing or restraining employees, members,job applicants, or registrants by informing themthat they are objects of retribution in the operationof its exclusive hiring hall and referral system be-cause they are in disfavor with Respondent.(b) Causing or attempting to cause employers todiscriminate against Lamar Honey or any otheremployees, members, job applicants, or registrantsby discriminatorily failing and refusing to referthem to Ford, Bacon & Davis Construction Corpo-ration and other employers pursuant to the oper-ation of its exclusive hiring hall and referralsystem.(c) Operating its exclusive hiring hall and refer-ral system in a discriminatory or arbitrary mannerand failing to timely and fully inform all users ofchanges in the operating procedures and rules ofsaid hiring hall and referral system.(d) In any like or related manner restraining orcoercing employees, members, job applicants, orregistrants in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Make Lamar Honey whole for any loss ofearnings and benefits which he may have sufferedby reason of Respondent's unlawful denial of refer-ral to short-term jobs, out-of-district jobs, recall op-portunities, jobs obtained by individuals as a resultof the June 22, 1980, change from a 5-day to a 6-day rule, and master mechanic positions. Makewhole any other employees for any loss of earningsand benefits which they may have suffered byreason of Respondent's aforementioned June 22,1980, rule change. Backpay shall be computed inthe manner set forth in F. W. Woolworth Company,90 NLRB 289 (1950), with interest thereon as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).87 In par. l(c) of his recommended Order,. the Administrative LawJudge uses the broad cease-and-desist language, "in any other manner."We have considered this case in light of the standards set forth in Hick-morl Foods, Inc., 242 NLRB 1357 (1979), and have concluded that abroad remedial order is inappropriate inasmuch as it has not been shownthat Respondent has a proclivity to violate the Act or has engaged insuch egregious or widespread misconduct as to demonstrate a generaldisregard for the employees' fundamental statutory rights. Accordingly.we shall modify the recommended Order and notice by substituting thenarrow injunctive language "in any like or related manner."8 See, generally, Ins Plumbing 4 Heating Ca, 138 NLRB 716 (1962).51 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all hiring records, dispatcher lists, referralcards and other documents necessary to analyzeand compute the amount of backpay due Honeyand any other employees under the terms of thisOrder.(c) Post at its business offices, hiring hall, andmeeting places in the Monroe, Louisiana, districtcopies of the attached notice marked "Appendix."9Copies of said notices on forms provided by theRegional Director for Region 15, after having beenduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members andemployees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by anyother material.(d) Additional copies of the attached noticemarked "Appendix" shall be signed by an author-ized representative of Respondent, and forthwithreturned to the said Regional Director for postingby Ford, Bacon & Davis Construction Corporationand other employer-parties to the exclusive hiringhall and referral system, if said employers are will-ing, at their places of business in the Monroe, Lou-isiana, district where notices to their employeesand members of Respondent are customarilyposted.(e) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder what steps Respondent has taken to complyherewith.* In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coerce or restrain employees,members, job applicants, or registrants in theexercise of the rights guaranteed them by Sec-tion 7 of the Act by informing them that theyare being subjected to retribution in our oper-ation of the exclusive hiring hall and referralsystem because they are in disfavor with us.WE WILL NOT cause or attempt to cause em-ployers to discriminate against Lamar Honeyor any employees, members, job applicants, orregistrants by discriminatorily failing and re-fusing to refer them to Ford, Davis & BaconConstruction Corporation or any other em-ployer that is party to our exclusive hiring halland referral system.WE WILL NOT operate our exclusive hiringhall and referral system in a discriminatory orarbitrary manner or fail to timely and fullyinform all employees, members, job applicants,and registrants of changes in the proceduresand rules of said hiring hall and referralsystem.WE WILL NOT in any like or related mannerrestrain or coerce employees, members, job ap-plicants, or registrants in the exercise of therights guaranteed them by Section 7 of theAct.WE WILL make Lamar Honey whole, withinterest, for any loss of earnings and benefitswhich he may have suffered because of ourfailure and refusal to refer him in a nondiscri-minatory manner on and after June 17, 1980,to work with Ford, Bacon & Davis Construc-tion Corporation or other employers.WE WILL make any other employees whole,with interest, for any loss of earnings andbenefits which they may have suffered becauseof our unlawful June 22, 1980, change of the5-day rule to a 6-day rule.INTERNATIONAL UNION OF OPERAT-ING ENGINEERS LOCAL 406, AFL-CIODECISIONSTATEMENr OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard by me at Monroe, Louisiana, onJune 15-16, 1981. The charge was filed by LamarHoney, an individual, herein called Honey, on August 6,1980,1 and the complaint was issued on September 29and amended on May 21, 1981. As amended the com-plaint alleges, inter alia, that the International Unionf ofOperating Engineers Local 406, AFL-CIO, herein calledthe Union or Respondent, violated Section 8(b)(IXA)and (2) of the National Labor Relations Act, as amend-ed, herein called the Act, by failing and refusing to referHoney to jobs with Ford, Bacon & Davis ConstructionCorporation and various other employers pursuant to anexclusive hiring hall arrangement during the period Feb-ruary 29 through November 12, and from December 16to the date of the hearing herein. The primary issue pre-' All dates are in 1980 unless otherwise stated.52 OPERATING ENGINEERS LOCAL 406sented is whether there was a failure or refusal to referHoney, and, if so, whether such failure or refusal wasbased upon reasons prohibited under the cited sections ofthe Act. An additional issue is presented regardingwhether the Union through its agent, C. W. "Sub"Hayes, violated Section 8(b)(l)(A) of the Act by inform-ing an employee that he was subjecting him to retribu-tion in job referrals because of discriminatory and unlaw-ful considerations.Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theUnion, I make the following:FINDINGS OF FACT1. JURISDICTIONFord, Bacon & Davls Construction Corporation,herein referred to as FBD, is a New York corporationengaged in industrial engineering and construction workat various locations throughout the United States includ-ing a location at Sterlington, Louisiana. During the 12-month period preceding issuance of the complaint herein,FBD in the course and conduct of its business operationspurchased and received at its Sterlington, Louisiana, lo-cation goods and materials valued in excess of $50,000directly from points located outside the State of Louisi-ana. The complaint alleges, the Union by its answeradmits, and I find that FBD is, and has been at all rele-vant times, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The Unionfurther admits the complaint allegation and, I find, that itis a labor organization within the meaning of Section2(5) of the Act.It. THE ALLFGFI) UNFIAIR L ABOR PRACTICESA. Back-groundThe Union at the times material to this case was partyto a collective-bargaining agreement with the NortheastLouisiana Contractors Association, A.G.C., Inc. (hereinreferred to as A.G.C.), covering employees working forthe various member-employers in the regular job classifi-cations falling within the Union's traditional jurisdic-tion.3Other employers coming into the area for con-struction work and seeking to utilize the craft skills ofemployees represented by the Union frequently signedsupplemental agreements with the Union which incorpo-rated by reference the terms of the Union-A.G.C. agree-ment. One such employer was FBD which signed its"Short-Form Composite Agreement Cove, ng BuildingTrades" with the Union March 31, 1975. and in effectagreed to be bound by the Union-A.G.C. agreement andany extensions and modifications thereto. FBD was, likeother employer parties to the agreement, bound by theexclusive hiring provisions of the agreement.2 The General Coun.el's unopposcd request to correct the recorddated August 31, 1981, is granted and received in evidence as G C. Exh.583 A copy of the Union-A.G.C. agreement effective May I. 1979,through April 30, 1981, was received in evidence as Resp. Exh. 4.Honey was a member of the Union and had been since1957. He was well acquainted with Charles W. "Sub"Hayes, the business agent of the Union at the times mate-rial herein, and had worked on jobs with Hayes prior tothe time Hayes became the business agent of the Union.The record does not establish that Honey had any diffi-culties with Hayes or the Union prior to 1978. However,in early 1978 Honey received a "call back" to an FBDjob at what was referred to as the Erco jobsite south ofMonroe, Louisiana. Honey had worked on that site pre-viously and under the referral procedure provided for inthe A.G.C. agreement the contractor under the hiringprocedures could request by name individuals who hadworked for it within the preceding 45 days. In this in-stance, according to Honey's testimony, Fred Barton, theFBD job superintendent, had contacted Honey directlyat his home to recall him to work. Honey in turn hadtried unsuccessfully to contact Hayes at the Union toobtain a referral slip.4After failing to contact Hayes,Honey proceeded to the job anyway and began work.Shortly thereafter, he telephoned Hayes who told him tocome to see him. Honey left work to see Hayes for thereferral. Hayes, still according to Honey, accused Honeyof hiring "over the fence" (outside the referral system),and a heated argument followed. Nevertheless, Hayesissued Honey a referral and he proceeded on February22, 1978, back to the FBD job where for the next 2 or 3weeks he worked as a "cherry-picker" operator.Honey testified that around early March 1978 Job Su-perintendent Barton asked him to do some of the "bookwork."5Such "book work" was normally associatedwith the "master mechanic" position, a position providedfor under the A.G.C. collective-bargaining agreementwhen certain numbers of journeymen in the Union's craftwere employed on the job.6Honey agreed to do the"book work" for Barton temporarily but would preferthat Barton give the master mechanic position to some-one else. Subsequently, however, Barton asked the Unionto refer two additional men to the job. Hayes did so. butbased upon a provision in the A.G.C. agreement allow-ing the Union the right to "recommend" a master me-chanic Hayes also sent a man out for the master mechan-ic position. However, after ascertaining that Honey waswilling to take the master mechanics job, Job Superin-4 Notwithstanding the right of the Employer to request an individualwho had previously worked for it, the Union according to the testimonyof Hayes, nevertheless required the employee to go through the Unionand receive a referral slip in order to facilitate receipt of dues-checkoffauthorizations.' Such book work had to do with timekeeping, equipment assignment.and job durations.6 Honey testified that master mechanics were in effect job foremen.Wade Russell, general construction superintendent of FBD, called by Re-spondent, testified that master mechanics did supervise work and did nogeneral equipment operation. The master mechanics attended supervisorymeetings, granted employees time off, selected employees for overtime,and made recommendations regarding hiring and firing of employeeswhich recommendations were "weighed heavily" by the job superinten-dents. Under the bargaining agreement, master mechanics received 5(cents per hour more than the next highest paid equipment operatorsunder them. I find the master mechanic position as utilized by FBD to bea supervisory position, and that Honey, while employed as a master me-chanic at the Erco site was a supervisor within the meaning of the Act.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtendent Barton sent the Union's recommended man backto the Union.Hayes met with Honey 2 or 3 days later on the Ercojobsite. Honey testified that Hayes told him that he had"done wrong" with respect to taking the master mechan-ic job and that the Union was supposed to "put our ownpeople in." Hayes, angered by Honey's refusal to vacatethe master mechanic position, told Honey that Honeywould have to "come back by me one day or another,"and "I'm gonna get you sooner or later."Honey attended a union meeting around March 27 or28, and while there he met and talked to Peter Babin III,then business manager of the Union. According toHoney's testimony, Babin referred to Honey's master me-chanic job and told him what he had "done wrong," thathe should step down from the position and let the Unionput their man in and "bring the company to its knees."Honey responded that if the Company were doingwrong he would go along with Babin, but as long as theCompany "does right" he could not go along withBabin. Thereafter, Honey discussed with Babin the factthat Hayes had given Honey a hard time on the "callback" referral and had accused him of hiring over thefence. Babin agreed that under the circumstances it wasnot even necessary for Honey to have been referred outof the hall. At this point, Honey's testimony has it, thetwo men were approached by union members Pat Tullos,Earl Farmer, and James C. Frith and the conversationturned again to Honey's master mechanic job. Honeyasked Babin if he really wanted him to "step down," andBabin replied that he did so they could put "our men inyour place." Honey responded that as long as the com-pany was doing right he could not do it. The conversa-tion at that point ended.7Honey testified that about a week after the unionmeeting, in late March 1978, he had another conversa-tion with Hayes out on the Erco jobsite in which Hayesagain urged him to "step down" from the master me-chanic position so the Union could put its choice in.Honey again declined stating that he was afraid that if hedid he would be fired. Hayes then told him "You'll comeby me," and "I'll remember that." Hayes added thatHoney would not have another master mechanic's jobagain as long as Hayes lived in the Local.Other witnesses presented by the General Counsel at-tribute similar remarks to Hayes. Thus, Pat Tullos testi-fied that a few weeks after the Erco job began in 1978 hetalked to Hayes at the union hall and the subject turnedto Honey. Hayes, Tullos testified, remarked that hewould get even with Honey, that Honey would have tocome back through him, and Honey would probably notwork for a while. About 4 weeks later Hayes made asimilar remark to Tullos and other employees gatheredaround a fire barrel at the Erco jobsite. At that timeHayes said that he would see to it that Honey would notbe a master mechanic, and Honey would have to comeI Honey's testimony regarding the conversation with Babin was notcontradicted. Moreover, it was corroborated by General Counsel wit-nesses Tullos and Frith, both of whom were union members. According-ly, and also because Honey impressed me as an honest witness with agenerally good and accurate recall, I credit Honey.back through the union hall and "sign the books" andHoney would not be going out to work for a while.Union member James Frith testified that in the springof 1978 he talked to Hayes at the union hall and Hayesstated that Honey was going to have to come "back tome" and "when he does I'll get him." Frith was corrobo-rated by union member Owen Cobb who placed thestatement as occurring the end of May or the first ofJune 1978.Finally, Jess Rowsey, another member of the Union,testified for the General Counsel that in the last ofMarch or first of April 1978, Hayes told him in a con-versation at the union hall that he would get even withHoney for taking the master mechanic job without per-mission because he would have to "come back by himsooner or later."Hayes conceded in his testimony that he had disputedthe appointment of Honey as the master mechanic on theErco site for FBD in 1978. However, in contradiction ofthe General Counsel's witnesses he denied that he had atany time threatened to "get even" with Honey and oth-erwise generally denied the remarks attributed to him.Honey testified with the sincerity of a man who per-ceived himself to have been "wronged." His testimonyregarding Hayes' remarks appeared to be indeliblyetched into his memory. I found him more credible thanHayes. Moreover, Honey's testimony receives supportfrom the fact that Hayes expressed his intention to retali-ate against Honey to union members Tullos, Frith, Cobb,and Rowsey, all of whom I found credible. I thus con-clude that Hayes had what he perceived to be cause to"get even" with Honey, and plainly expressed his desireto do so.B. The Failure To Refer HoneyHoney continued to work on the Erco job for FBDuntil February 15, 1980, when he was laid off. He re-ceived no offer of referrals thereafter until Hayes calledhim for a job of 6 days' duration on September 22,which he refused because he believed that it would puthim at the bottom of the referral list again which wouldlessen his chance for a job of longer duration.8He wasnot offered a referral again until November 12 when hewas referred to a job for FBD where he was utilized as adozier operator engaged in dozing carbon black. Honeydescribed the job as an extremely dirty and unhealthyjob. The job lasted 26 days and Honey returned to thebottom of the referral list at the union hall on December19. He thereafter received no additional referrals untilJune 9, 1981, when Hayes offered him a 6-day job whichhe rejected because of the hearing herein on June 15.Because of the background set forth above and addi-tional evidence related below as well as certain referralsby the Union which appear to be out of order or incon-sistent with the operating rules of the referral system, theGeneral Counsel contends that the Union intentionallydiscriminated against Honey because of his failure to stepdown from the FBD master mechanic job in 1978. Thea In reaching his decision in this regard Honey relied on the "five day"rule which he believed to be in effect. That rule will be discussed infra54 OPERATING ENGINEERS LOCAL 406additional evidence in this regard was in the form of tes-timony of Honey about further conversations he hadwith Hayes, and the testimony regarding remarks ofHayes to certain other persons. Thus, Honey testifiedthat on May 29, after being on the referral list since Feb-ruary 20 without receiving any referrals, he argued withHayes in the union hall over the application of a provi-sion in the collective-bargaining agreement allowing con-tractors to recall by name employees who had workedfor the contractor within the preceding 45 days.9In sup-port of this argument, Honey testified, Hayes referred toHoney's refusal to step down from the master mechanicjob at Erco for FBD and told Honey that he had Honeywhere he wanted him and he was going to get even withhim. Honey further testified that Hayes repeated thethreat in a resumption of the argument on June 10 in theunion hall. While Hayes did not deny talking to Honeyon May 28 or 29 he vaguely denied any threats toHoney. I credit Honey's testimony over Hayes. I con-clude that Hayes' remarks to Honey regarding "gettingeven" with Honey because of his prior refusal to accedeto the Union's wishes on the FBD master mechanic posi-tion in 1978 was clearly coercive and therefore violativeof Section 8(b)(l)(A) of the Act as alleged in the com-plaint.The General Counsel's contention that the Union dis-parately applied its hiring hall procedures to discriminateagainst Honey makes it necessary to examine the Re-spondent's rules utilized in the operation of its exclusivehiring hall. All applicants seeking to utilize the hall wererequired to list their names and telephone numbers withthe Union as well as the job classifications which theywere qualified and sought referral. The names werelisted for referral in the order in which they sought useof the hiring hall. The Union then referred employees tojobs generally on a first-in, first-out basis assuming equalqualification of the applicants for the vacancies to befilled. l0According to the posted referral rules, short-term jobs,i.e., 1 to 3 days, were offered to "qualified applicants"who are present in the hall. Moreover, employers could"call back" qualified craftsmen who "have been em-ployed by them within the geographical area covered bythe contract" if the "craftsmen" called back had workedfor the employer within the preceding 45 days.The posted hiring procedures prior to October 15stated that "any applicant [for referral] employed morethan five (5) days will have his name removed from theout-of-work list unless the business agent is advised thathe has not worked five (5) days." It was the testimony ofHayes that in actuality the rule, hereafter referred to asthe 5-day rule, was changed in mid-1978 due to the9 Honey had taken the position that the provision meant 45 workdayswhile Hayes contended that it referred to calendar days. Consistent withhis position and claiming discrimination by Hayes, Honey filed a chargewith the Board's Regional Office, Case 15-CB-2318, on June 20. Thecharge was dismissed on July 29 on the basis that Hayes' interpretation ofthe 45-day provision was not shown to have been based on unlawful con-siderations. Resp. Exh. I, attachments.O1 Hayes conceded however that in practice when making a referral toa specific classification he did not confine his consideration of a referralapplicant to only those classifications listed by the applicant on the refer-ral list.chronically poor work situation in his district and inorder not to penalize men who were referred to jobs of 6days' duration. The change to the 6-day rule was notgenerally announced, however, until October 15, some 2weeks after the complaint in the instant case issued,when Hayes posted at the hall a letter from Babin settingforth the change along with a claim that it had been ineffect since mid-1978.The referral procedures do not provide for the referralof applicants to the master mechanic positions. Hayestestified that he had never utilized the list in "recom-mending" people for master mechanic positions, and thathe exercised complete discretion in recommending menfor the position. In addition, Hayes also testified that hedid not utilize the referral list in sending men to jobs out-side his district.In practice, according to Hayes, in making referrals tothe 1 to 3 day jobs, he followed the same proceduresoutlined in International Union of Operating Engineers,Local 406, AFL-CIO (New Orleans Chapter, AssociatedGeneral Contractors of America, Inc.), 189 NLRB 255(1971). In the cited case involving the same Respondenthere there appears to have been two procedures utilizedfor 1- to 3-day referrals depending on which businessagent was making the referral. One procedure was to an-nounce the job to those applicants present in the hall andthen award the referral to the first applicant respondingto the announcement without regard to the applicant'sposition on the referral list. The second procedure fol-lowed by one business agent was more arbitrary; hesimply referred whichever individual he chose, againwithout regard to their position on the referral list ortheir presence in the hall. The trial examiner in that casenoted that both of these procedures left much to be de-sired, and the latter procedure particularly "lent itself toabuse and arbitrariness sufficient to create suspicion" ofdiscrimination. Nevertheless, he noted that the procedureitself, as in the instant case, was not specifically allegedto be independently violative of the Act, and went on toconclude, with Board approval, that the evidence in thatcase was insufficient to establish actual discrimination inthe application of the referral procedures to the 1- to 3-day jobs.Hayes' testimony was not clear as to which of theabove procedures he followed in making 1- to 3-day re-ferrals. I conclude, however, that he chose the more ar-bitrary procedure of calling whomever he desired forsuch jobs without regard to either their presence in thehall or their position on the out-of-work list. This con-clusion is buttressed by the fact that Hayes failed to ex-plain exactly how each of those individuals hereafterspecified who were below Honey on the out-of-work listbut who were referred ahead of him to 1- to 3-day jobswere selected. No claim was made that each was in theunion hall at the time the referral request came in. Fur-thermore, Hayes at one point in his testimony relatedthat under his interpretation of the hiring hall rules, if a"contractor calls for a person for two or three shifts, Ihave the option to get people out of the hall or just who-ever I can get ahold of."55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDocumentary evidence in the form of referral slipsand monthly referral lists during the relevant periodswhich were received in evidence establish that a numberof individuals listed below Honey on the respective re-NameS. AllenR. RobinsonJ. CruseT. McMurrayS. AllenE. FarmerR. AlmondD. RobertsonF. LivelyE. FarmerC. HiltonF. LiivclbG. MaddellR. RobinsonW. KirbyM. McCartyG. RussellM. McCartyDate SignedReferral List3-05-806-19-806-09-806-09-803-05-805-15-807-16-809-15-80o-16-605-15-8010-13-806-16-8010-01-8010-01-803-16-811-28-812-03-811-28-8ferral lists were reterred ahead of Honey. The names,date of referral listing, the date of referral, and the typeof referral of those employees admittedly referred aheadof Honey are listed below:Date of Rfferral6-17-807-06-807-19-807-06-808-01-809.0 3-809-02-809-18-809-01-8010-27-8010-20-8010-.06-8011-04-8011-04-804-29-814-115-05-815-19-81Honey signed the referral list on February 20 andagain on December 19 after his working on the FBD jobin November caused his name to be removed from thereferral list.The General Counsel contends that the out-of-orderreferrals were discriminatory with respect to Honey, not-withstanding the fact that there was a substantial numberof other individuals ahead of Honey on the referral listwhen the out of order referrals were made. In additionto those out of order referrals listed above, the GeneralCounsel contends that the Respondent further discrimi-nated against Honey when it breached its 5-day rule andfailed to remove the names of John Crumley, RayMiller, Raymond Howard, John Kavalir, Ellis Harper,and Sherman Allen when it allowed their names toremain on the out-of-work list ahead of Honey after theyhad worked 6 days on a job in June. In this regard, theGeneral Counsel contends that the Respondent's changeof the 5-day rule to a 6-day rule was, contrary to Hayes'testimony, a self-serving change which came about solelyfor the purpose of providing a defense to the instantcase. Moreover, the General Counsel contends that, bymaking the change, the Respondent independently com-mitted an independent violation of Section 8(b)(l)(A) and(2) of the Act since it constituted a change in standardsfor the operation of the hiring hall and that any suchchange which resulted in a denial of employment to anindividual who utilizes the hiring hall falls within thatclass of discrimination which inherently encouragesEmployerFBDRamSummitRamPittmanRimcorRimcorGulletteSummitB&HStebblingHalforConle Eng.RamBeachBeachBeachBeachPosition or Typeor ReferralMaster mechanicShreveportdistrict2 or 3 shifts2 or 3 shiftsShreveport dist.2 or 3 shifts2 or 3 shifts forrelief of illemployee2 or 3 shifts2 or 3 shifts2 or 3 days2 or 3 shiftsShreveport dist.I or 2 daysI day2 or 3 shifts2 or 3 shifts2 or 3 days2 or 3 days forrelief of illemployee2 or 3 days2 or 3 daysunion membership, citing Journeymen Pipe Fitters LocalNo. 392, affiliated with the United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of U.S. and Canada, AFL-CIO (Kaiser Engineers,Inc.), 252 NLRB 417 (1980).Initially, the Respondent raised a procedural defense.It argues that the same allegations made in the instantcase were made by Honey in the charge in Case 15-CB-2318 which was dismissed by the Regional Director andthe dismissal was sustained by the General Counsel. Ac-cordingly, the Respondent argues, the matter should betreated as finally adjudicated under the rationale of Jef-ferson Chemical Company, Inc., 200 NLRB 992 (1972),and the complaint herein dismissed.With respect to the litigated facts, the Respondent'sposition is that the referral procedures it utilized wereconsistent with those utilized in the past. They were notdesigned to, and did not, discriminate against Honey.With respect to the 5-day rule change, the RespondentUnion argues that the rule was not implemented to denyHoney or any other applicant work opportunities but, onthe contrary, to give everyone a better chance on workopportunities. The Respondent further contends that therecord does not establish that Honey lost any job oppor-tunities because of the change to the 6-day rule.Finally, the Union contends that the absence of dis-crimination against Honey is shown by its offer of refer-ral to Honey in September to a job outside of theMonroe district which he rejected, its offer to him and56 OPERATING ENGINEERS LOCAL 406his acceptance of a referral to a job in November, andsubsequently its offer of a referral to Honey, again re-jected, to a 6-day job in June 1981, a few days prior tothe hearing.C. ConclusionsThe Respondent's procedural defense lends itself toquick resolution. In Jefferson Chemical, supra, the Boarddismissed a complaint that was predicated on a theorydisavowed by the General Counsel in an earlier unfairlabor practice proceeding against the same Respondent.The Board majority in Jefferson Chemical accepted theAdministrative Law Judge's conclusion in dismissing thecomplaint that it would be "unfair to Respondent topermit" the General Counsel to use his "own failure toconduct a complete investigation as an excuse for permit-ting him to litigate an issue he was unwilling to litigate"at the preceding hearing. The Jefferson Chemical case isclearly distinguishable for that case involved the litiga-tion of a prior charge, not the dismissal of such a chargewithout litigation. A regional director's dismissal of acharge is not res judicata to those matters encompassedin the charge. Accordingly, I find no merit to the Re-spondent's procedural argument in this regard. I also findno merit to the further contention of the Respondent thatthe General Counsel's amendment of the complaint priorto the hearing to expand the scope of the complaint andthe allegations of discrimination against Honey deprivedthe Respondent of due process. It is well established thata complaint is not confined to the exact allegations of thecharge, and so long' as the complaint alleges matterclosely related to the charge or the controversy whichproduced the charge, it is sufficient. Fant Milling Co.,360 U.S. 301 (1959).With respect to the remaining issues, it is well estab-lished that a labor organization which operates a hiringhall under a contract or other arrangement with an em-ployer as the sole source of employees to that employeris obligated to refer applicants without regard to theirunion membership or loyalty. United Association of Jour-neymen & Apprentices of the Plumbing & Pipefitting Indus-try Local Union No. 137 (Hames Construction and Equip-ment Co., Inc.), 207 NLRB 359 (1973); InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Black-smiths, Forger and Helpers Local Lodge No. 169, AFL-CIO (Riley Stoker Corporation), 209 NLRB 140 (1975).Moreover, under the principle of Miranda Fuel Compa-ny, Inc., 140 NLRB 181 (1962), enforcement denied 326F.2d 172 (2d Cir. 1963), a labor organization which is thestatutory collective-bargaining representative of employ-ees utilizing its exclusive hiring hall is barred from usingunfair, irrelevant, or invidious considerations in makingreferrals of such employees. Journeymen Pipefitters LocalNa 392, supra.It has been held that, under an exclusive hiring hall ar-rangement or agreement, a labor organization must con-form with and apply lawful contractual standards in theoperation of the hall and any departure from such stand-ards which results in a denial of employment to an appli-cant for referral falls within that class of discriminationwhich inherently encourages union membership. LocalUnion No. 725 of the United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO (Powers Regula-tor Company), 225 NLRB 138 (1976); International Broth-erhood of Electrical Workers; Local 592 (United EngineersConstruction Co.), 223 NLRB 899, 901 (1976), and casescited therein. Thus, departure from clear and unambigu-ous standards in refusing to refer an employee who ap-parently qualifies for referral under the standards estab-lishes a prima facie violation of Section 8(bX)()(A) and (2)of the Act which must be rebutted by the union by es-tablishing that the action was necessary for the effectiveperformance of its function of representing its constituen-cy. See International Association of Heat and Frost Insula-tors & Asbestos Workers, AFL-CIO, Local 22 (Rosendahl,Inc.), 212 NLRB 913 (1974). The Board has also heldthat a union violates Section 8(b)(1)(A) of the Act in theoperation of an exclusive referral system in the buildingand construction industry where it arbitrarily anddiscriminatorily refuses to refer an individual to a super-visory position when the referral system is regarded asincluding such position. See United Association of Jour-neymen & Apprentices of the Plumbing and Pipefitting In-dustry, Local 137, supra; International Union of OperatingEngineers, Local 18, AFL-CIO (C. F. Braun Company),205 NLRB 901 (1973).Turning first to the General Counsel's contention thatthe Union discriminated against Honey by failing to con-sider him for referral to the master mechanic position towhich Sherman Allen was referred on June 12, eventhough Honey was on the list ahead of Allen, it is clearfrom Honey's credited testimony that in 1978 Hayesthreatened Honey that he would never be referred to amaster mechanic position again as long as Hayes wasbusiness agent. That threat was remote to the June fail-ure to refer Honey. Nevertheless, the continued animos-ity against Honey was shown by Hayes' reminder toHoney in late May that he was going to make him payfor their 1978 dispute. Thus, a strong prima facie casewas established by the General Counsel that the failureto consider or refer Honey was based on discriminatoryconsiderations. This conclusion is buttressed by the factthat Honey had previously served FBD as a master me-chanic with no problems and was presumably well quali-fied for the position.The Respondent failed to rebut the General Counsel'scase by any explanation why Allen was selected overHoney or, conversely, why Honey was rejected. Underthese circumstances, the conclusion that Honey was avictim of discrimination is required. That other individ-uals on the referral list may have been qualified for themaster mechanic position does not preclude a conclusionof discrimination against Honey for discriminationagainst such others was not charged or litigated.That the position of master mechanic was regarded asone falling within the referral system is shown here bythe Respondent's initial dispute between Honey andHayes in 1978 which was rooted in Honey's not havingbeen referred to the job as a master mechanic. The basisfor Hayes' dispute with Honey was well known to otheremployees who themselves testified of Hayes' threats toretaliate against Honey because of his refusal to "step57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdown" from the master mechanic job. In these circum-stances, the Respondent's discrimination against Honeycan be reasonably concluded to have an impact on otheremployees with the resulting consequence of restraintand coercion on them with respect to their Section 7rights. Accordingly, I conclude that by failing to referHoney to the master mechanic job to which Allen wasreferred in June, the Respondent violated Section8(b)(XI)(A) of the Act. United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry,Local No. 137, supra.With respect to the General Counsel's contention thatthe Respondent discriminated against Honey by failing torefer him to 1- to 3-day jobs," out of district referrals,and referrals to jobs as temporary replacements, it isquite clear that the Respondent made 17 such referrals inapparent disregard of Honey's superior position on theout-of-work list. Hayes' testimony establishes, and I con-clude, that Hayes did not in practice utilize the out-of-work list for out-of-district referrals or for referrals totemporarily replace ill employees. Moreover, I have al-ready concluded that Hayes did not consider himselfbound to utilize the out-of-work list on the 1- to 3-dayjobs. Indeed, the referral procedure provides as much.However, I have also found that the record does not es-tablish that in practice Hayes offered the I- to 3-day jobsto "qualified applicants who are present in the hall" asalso required under the referral procedure. I, therefore,conclude that Hayes exercised unfettered discretion inmaking referrals to these jobs.Unquestionably, Hayes' wide latitude in making refer-rals to the short-duration jobs, the out-of-district jobs,and the replacement jobs lends itself to abuse and arbi-trariness under which discrimination could easily arise.See Operating Engineers, Local 406, supra. While this pro-cedure creates suspicion of discrimination against Honey,more must be shown to establish the actuality of discrim-ination. A prima facie case of discrimination againstHoney is established by the fact that Honey, prior toSeptember 22, or at any time prior to the time chargeswere filed, was not offered referral to ariy position whileat the same time he was threatened by Hayes that he wasin effect retaliating against Honey because of their priordispute over the master mechanic position on the Ercojob in 1978. The Union could only rebut this prima faciecase by establishing that those persons referred in prefer-ence to Honey were selected for some legitimate reasonsuch as their presence in the hall at the time of the refer-ral as required under the referral procedures. This it didnot do. In only one instance did Hayes' testimony sug-gest that a selection for referral to a short-term job wasbased on the presence of the referred individual in theunion hall at the time of the referral. Thus, Hayes testi-fied with respect to the referral of Frank Lively on Sep-tember 1, 1980, that it was "a possibility" that he was inI At one point in his brief the General Counsel presented an alterna-tive argument that the referral rule allowing referral to 1- to 3-day jobswithout regard to the referral list was in itself unlawful. The complaintcontained no allegation in this regard and no such theory was advancedat the hearing. I do not deem the issue sufficiently litigated for decision,and in any event such a decision is unnecessary in light of my findingsherein. Accordingly, I make no findings on this argument.the hall when the request for the referral came in. Theexpression of the possibility does not establish the fact.There was no suggestion of the criteria used by Hayes inselecting referrals for out-of-district jobs and replacementjobs.Considering the foregoing, in light of Hayes' threat toHoney, I must conclude that the failure to offer Honeyreferral to any of the short-term jobs including those outof district or for replacement of ill employees was byspecific design and in keeping with Hayes' threat to re-taliate against Honey. In this regard, the case is distin-guishable from Operating Engineers Local 406, supra, onwhich the Respondent would heavily rely in its defense.There, while the discretion utilized in making referralscreated a suspicion of discrimination, there was no inde-pendent evidence there that the alleged discriminatees toa greater extent than other job applicants were the ob-jects of unequal treatment. The absence of referral ofHoney to short-term jobs subsequent to June 17 coupledwith Hayes' threats against Honey considered in light ofHayes practice of exercising unfettered discretion in suchreferrals clearly establish Honey as an object of unequaltreatment.It is true that Honey was offered a referral to an out-of-district job on September 22 and rejected the job.However, such referral appears to have been more re-sponsive to the filing of the charge herein than a sinceredesire to provide nondiscriminatory treatment. Examina-tion of the job and the offer tends to support this conclu-sion. Thus, the job offered was a. 6-day job. Honey re-jected the job on the premise that it would have causedhim to lose his position on the out-of-work list under the5-day rule, discussed infra, which, to Honey's knowl-edge, was in effect at the time. Although the record doesnot indicate whether Honey related the basis of his refus-al to Hayes, Hayes could have anticipated that Honeywould have rejected it since Hayes failed to disabuseHoney of the notion that the 5-day rule was still in effectand that the 6-day jobs would result in his being strickenfrom the referral list. At this point in time there had beenno announcement of any change in the 5-day rule.The other jobs offered to Honey also fail to establishthe absence of discrimination generally against him in theoperation of the hiring hall. Thus, while Honey was of-fered a job of some 26 days in duration on November 12,it was an undesirable job front the standpoint of theworking conditions in that he was required to work in acarbon black fire which he described as being harder "onyour lungs and harder on your health." Indeed, the jobwas so distasteful that notwithstanding his need for a job,he advised Hayes never to refer him to such a job again.Finally, the last job offered to Honey was under circum-stances that created substantial doubt as to the sincerityof the offer. Thus, on June 9, 1981, Honey was offered ajob which he rejected because of the advent of the hear-ing and his belief that he would be required to spendsubstantial amounts of time attending the hearing. More-over, upon explaining this basis for rejecting the offer,Hayes did not advise Honey that even if he were toaccept the referral, he could take time off to attend thehearing without losing his job.58 OPERATING ENGINEERS LOCAL 406Considering all of the foregoing and particularlyHayes' animosity toward Honey based on unlawful con-siderations, i.e., his disobedience to Hayes in 1978, I ampersuaded that the General Counsel has established aprima facie case that the Respondent Union violated Sec-tion 8(b)(IXA) and (2) of the Act in failing to considerand refer Honey to the short-term jobs, and the Unionhas failed to successfully rebut that case. In making thisconclusion, I again recognize that there was a substantialnumber of other individuals listed ahead of Honey on theout-of-work list at the time of the short-term referrals.Nevertheless, discrimination against such higher listed in-dividuals was not the subject of litigation herein andcannot bear upon the conclusion of discriminationagainst Honey. Operating Engineers, Local 406, supra.With respect to the implementation of the 6-day rule, Iconcur in the argument of the General Counsel that therule was changed in response to Honey's charge hereinand the discovery of the Board's investigator, related tothe Respondent in September, that there was a breach ofthe 5-day rule in June. It is clear that there was no docu-mentary evidence of a change in the 5-day rule untilafter the original complaint herein issued. Moreover, it isundisputed that the Union had inexplicably maintainedthe posting of the 5-day rule at the hall as late as Octo-ber and long after Hayes' testimony has it that the 5-dayrule was changed to 6 days in mid-1978. Also convincingas to the absence of a 6-day rule prior to October is thatcredible testimony of union members and referral appli-cants William Caldwell, Pat Tullos, Owen Cobb, andHoney, all called as witnesses by the General Counselwho testified to the effect that they were not aware ofany changes in the 5-day rule until at least the posting ofthe notice regarding the change in October. Hayes him-self admitted that the rule change was never generallyannounced to the membership or explained at a unionmeeting. His testimony about advising hiring hall usersof the change was vague, uncorroborated, and unpersua-sive as was his assertion that the rule was changed in re-sponse to the chronically poor work situation in theMonroe-Alexanderia area. Finally, although the Re-spondent contended that it consistently followed the 6-day rule since it was implemented in mid-1978, there wasno documentary evidence submitted of referrals for 6-day jobs without loss of place on the referral list at anytime prior to those referrals in June which the GeneralCounsel argues were discriminatory with respect toHoney. Accordingly, I reject as incredible Hayes' testi-mony that the 6-day rule was implemented in 1978. Onthe contrary I conclude it was, as the General Counselargues, a contrived defense to explain an obvious breachof an established rule; i.e., the retention of the out-of-work list after June 23 of the names of referral appli-cants'2who had been referred to jobs of 6-day durationon June 17.Having concluded that the 6-day rule was a contriveddefense, the fact remains that the assertion of the defensenevertheless establishes the actual change in the rule. I" The individuals so referred were John Crumley, Ray Miller, Ray-mond Howard, John Kavalir, Elvis Harper, and Sherman Allen. Allen'sreferral on this occasion was as a master mechanic, a matter already dis-cussed herein.am not persuaded, however, that the rule was changedor implemented with the intent of affecting discrimina-tion against Honey. The record establishes that only oneof the six individuals who was referred out in June for 6days and whose name remained on the list thereafter,John Crumley, was subsequently referred to another jobin accordance with his original date of signing the refer-ral list, a date earlier than Honey's February 20 sign ondate. 13 Honey was only one of some 30 names shown onthe August referral list'4who was affected by the Re-spondent's failure to remove Crumley's name from thereferral list. With so many names ahead of Honey therewould have been no need for Respondent to implementthe 6-day rule in order to preclude Honey's referral. Ac-cordingly, I conclude that the implementation of the 6-day rule was not specifically designed to discriminateagainst Honey, and I find no violation of the Act in thisregard.In his brief, the General Counsel argues for the firsttime, that the Respondent independently violated Section8(b)(l)(A) and (2) of the Act by changing the 5-day rulewithout advising all applicants or users of the hall. Thus,the General Counsel appears to contend that the changewas a breach of the Union's duty of fair representationunder Miranda Fuel Company, Inc., supra. In support ofthat proposition, the General Counsel cites JourneymenPipe Fitters, Local No. 392, supra.At the hearing the General Counsel did not enunicatethe Miranda theory now urged nor did the complaintspecifically set forth a failure to fairly represent allega-tion. Nevertheless, the complaint alleged the illegality ofthe Respondent's retention on the referral list of thenames of employees who have been referred to jobs formore than 5 days. Accordingly, the facts surrounding theimplementation of the 6-day rule were fully litigated, andthe Respondent's brief argued the legality of the imple-mentation of the 6-day rule. I conclude that the issue isripe for decision.In Journeymen Pipe Fitters Local No. 392, supra, theunion's collective-bargaining agreement with an employ-er association provided for the operation of an exclusivehiring hall utilizing an out-of-work list from which refer-rals were to be made on a first-in, first-out basis. In prac-tice the union did not maintain an "out of work list," anddid not follow a first-in, first-out procedure in making re-ferrals. Moreover, the union never notified the job appli-cants that it was departing in any manner from the refer-ral system established by collective-bargaining agree-ment. The Administrative Law Judge concluded, withBoard approval, citing Local No. 324, International Oper-I3 While the General Counsel argues that others of those referred withCrumley on June 17 were also subsequently referred ahead of Honey toother jobs since their names were subsequently removed from the referrallist, the record does not substantiate such later referrals. Since there arereasons other than referral which would explain the removal of namesfrom the list under hiring procedures, and because of referral slips whichcustomarily were issued by the Union in making referrals were notshown to have been issued to those individuals no inference is warrantedthat the removal of names from the referral list was a result of a job re-ferral. While Allen, the record shows, was referred again on August 1,the referral was to a short-term job and not based upon his standing onthe referral list." G.C. Exh. 20.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDating Engineers, AFL-CIO (Michigan Chapter, AssociationGeneral Contractors of America, Inc.), 226 NLRB 587(1976), and Miranda Fuel, supra, that the union's failureto so inform the users of the hiring hall of its departurefrom contractually provided procedures was arbitraryand in breach of its duty to keep the job applicants in-formed and to represent them fairly. Moreover, citingthe National Association of Heat and Frost Insulators &Asbestos Workers, AFL-CIO, Local 22, supra, the Admin-istrative Law Judge concluded that any departure fromestablished contractual standards in the administration ofan exclusive hiring hall which results in a denial of em-ployment to a member falls within that class of discrimi-nation which inherently encourages union membershipthereby violating Section 8(b)(2) and (1)(A) of the Act.In the instant case the applicable collective-bargainingagreement did not specifically outline hiring hall proce-dures and provided only that selection of applicants forreferral would be on a nondiscriminatory basis. Unlike inthe cases cited above, the change in the hiring hall pro-cedures here did not breach an established contractualstandard for the contract did not specify the standardsother than that the hiring hall be operated on a nondis-criminatory basis. Here, however, the Respondent'shiring procedures, although posted at its union hall, wereself-established. There was no contractual limitation onchanging the procedures or rules on referral.The record establishes that the Union first implement-ed its 6-day rule on and after June 22 when it allowedJohn Crumley's name to remain on the out-of-work listnotwithstanding the fact that he had been referred to ajob which had lasted longer than 5 days. The failure toremove Crumley's name affected the standing of thosebelow him on the list, but there was no showing that itresulted in a specific denial in employment to Honey.Moreover, and while the rule change was clearly arbi-trary, it did not appear to discriminate against one groupof referral applicants over another. Finally, it did notclearly breach an established contractual standard. Ac-cordingly, I believe Journeymen Pipe Fitters, Local No.392, supra, and the cases cited therein and noted aboveare distinguishable. I therefore find no breach of theUnion's duty of fair representation in violation of Section8(b)(1)(A) or a discriminatory denial of employment inviolation of Section 8(b)(l)(A) and (2) flowing from therule change.CONCLUSIONS OF LAW1. Ford, Bacon & Davis Construction Corporation isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. International Union of Operating Engineers Local406, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Union, FBD, and other employers have beenparties to a collective-bargaining agreement whereby theUnion operates an exclusive hiring hall and referralsystem for the referral of employees by the Respondentto work for FBD and such other employers.4. By the acts of Business Agent C. W. Hayes in in-forming Lamar Honey that he was the object of retribu-tion in referral for having previously opposed the desiresof the Respondent, the Respondent engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.5. By failing to consider for referral and failing to referLamar Honey to an available position with FBD on June17, 1980, thereby causing FBD to discriminate againstHoney, the Respondent engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(1)(A) of the Act.6. By failing to consider for referral and by failing torefer Lamar Honey to available short-term positions withvarious employers as set forth above, the Respondent en-gaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(b)(2) and (1)(A) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and to take affirm-ative action designed to effectuate the policies of theAct.I have found that the Respondent unlawfully deniedLamar Honey consideration for referral, and referral to,short-term jobs, out-of-district jobs, and a master me-chanic position. To remedy these violations of the Act, itis recommended that Honey be made whole of any lossof earnings he may have suffered by reason of the dis-crimination against him. Backpay shall be computed inthe manner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).'ICiting Iron Workers Local 118, International Associationof Bridge and Structural Iron Workers, AFL-CIO (Pitts-burgh Des Moines Steel Company), 257 NLRB 564 (1981),the General Counsel seeks a remedy requiring the Unionto notify those employers with whom Honey was deniedemployment, in writing, with copies furnished to Honey,that the Union had no objections to Honey's hiring oremployment. Moreover, on the same case authority, theGeneral Counsel seeks an order that the Union affirma-tively request the employers that they hire Honey forthat employment which he would have had were it notfor the Union's unlawful conduct. In Iron Workers Local118, the Board in remedying a violation of a failure torefer a discriminatee to a single employer did require theunion to notify the employer involved that it had no ob-jections to the discriminatee's employment and affirma-tively request that he be hired. I find such a remedy in-appropriate here, however, where the discriminationfound involved short-term or temporary jobs.'6As urged by the General Counsel, and in view of theseriousness of the unfair labor practices herein consid-ered in light of its prior violations of the Act in oper-ation of its hiring hall found by the Board in Internation-1" See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962)."6 As set out in the Decision, supra, Honey was denied referral to 17short-term or temporary jobs none of which were shown to have lastedover 3 days. The master mechanic position to which he was denied refer-ral the record shows lasted no more than 6 days.60 OPERATING ENGINEERS LOCAL 406 61al Union of Operating Engineers Local 406, supra, I shallrecommend that the Board adopt a broad order requiringthe Respondent to cease and desist from infringing inany manner upon employee rights guaranteed by Section7 of the Act. '7[Recommended Order omitted from publication.]7 Hickmott Foods Inc., 242 NLRB 1357 (1979).